DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nawana et al. (US 2014/0081659), herein referred to as Nawana, in view of Baym (US 2013/0240623).
Regarding claims 1, 9 and 17, Nawana discloses a surgical system comprising a modular surgical device comprising a sensor and surgical instrument (e.g. [0026] a type of the received performance data can include at least one of data regarding movement of a surgical instrument being used in the actual performance of the surgical procedure, [0031] Receiving the information regarding the at least one of the plurality of patient-specific factors can include receiving data from a plurality of sensors; and [0269] multiple technologies present in an OR can be integrated with the system 10, the technologies can be 
Nawana discloses the claimed invention except for performing an adjusted response by the control circuit, based on the sensed parameter and the data determinative of the progress status. Baym teaches that it is known to use performing an adjusted response by the control circuit, based on the sensed parameter and the data determinative of the progress status as set forth in [0030] (e.g. right-patient verification device 102 includes one or more sensors 114 operable to detect...a medical procedure authorization device 104 associated with a patient); [0035] (e.g. medical apparatus 118 is configured to determine a compliance status based on treatment staging data...based on a detected series of events (based on progress status)...a procedure is modified, delayed, or terminated, a new treatment protocol is generated (perform an adjusted response)); and [0056] (e.g. object tracking system 140 includes an optical recognition distributed sensor network that determines treatment plan compliance data based on continuously tracking an overall physical location of the object relative to a treatment work-surface locality (sensor data for determining treatment plan compliance data)) to produce a compliant procedure. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Nawana, with performing an adjusted response by the control circuit, based on the sensed parameter and the data determinative of the progress status as taught by Baym, since such a modification would provide the predictable results of producing a compliant procedure.
Regarding claims 2 and 10, the modified Nawana discloses wherein the at least one data source comprises a patient monitoring device (e.g. [0034] the operation module can provide electronic 
Regarding claims 3 and 11, the modified Nawana discloses wherein the at least one data source comprises a surgical staff detection device (e.g. [0026] type of received performance data can include movement of staff present for the actual performance of the surgical procedure, identification of staff present).
Regarding claims 4 and 12, the modified Nawana discloses wherein the progress status comprises a preoperative status while the surgical procedure is in preoperative steps (e.g. [0214] can be tracked against a 3D simulated surgery performed via the pre-op module 202).
Regarding claims 5 and 13, the modified Nawana discloses wherein the progress status comprises an intraoperative status while the surgical procedure is in intraoperative steps (e.g. [0197] monitoring performed by the patient preparation module can be continued intra-operatively as needed…all of these outputs can be collected by the operation database of the system throughout the procedure in order to be added to the patient's record for inclusion in analysis).
Regarding claims 6, 14 and 18, the modified Nawana discloses wherein the sensed parameter comprises a fault detection parameter (e.g. [0025] if plan data is determined to vary from the performance data, the processor is configured to provide a warning to a user and to repeat the determining for subsequent performance data received in real time with the actual performance of the surgical procedure. The warning includes an indication of the determined variance).
Regarding claims 7, 15 and 19, the modified Nawana discloses wherein the sensed parameter comprises a surgeon detection parameter of the modular surgical device comprising a sensor (e.g. [0026]; [0211] direct brain interface system can include a plurality of EEG sensors configured to be position on a head of user, e.g. a surgeon; and [0271] a surgeon can be registered an tracked).
Regarding claims 8, 16 and 20, the modified Nawana discloses wherein the sensed parameter comprises a security- threat detection parameter (e.g. [0114] the system 10 can include security features such that the aspects of the system available to any particular user can be determined based on the identity of the user and/or the location from which the user is accessing the system...the received security parameter information can be checked against a database of authorized users to determine whether the user is authorized and to what extent the user is permitted to interact with the system, view information stored in the system, and so forth).
Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive.
In view of the amended claims, Examiner directs Applicant to Nawana (e.g. [0031] diagnosis and treatment module can receive information regarding at least one of a plurality of patient-specific factors regarding the patient...can include receiving data from a plurality of sensors; and [0129] data can be captured using a camera, video camera, one or more sensors (e.g. gyro, accelerometer...) on a smartphone, in a skin patch, integrated into smart clothing, or in additional sensing or monitoring devices) and Baym (e.g. [0030] (right-patient verification device 102 includes one or more sensors 114 operable to detect...a medical procedure authorization device 104 associated with a patient); [0035] (e.g. medical apparatus 118 is configured to determine a compliance status based on treatment staging data...based on a detected series of events (based on progress status)...a procedure is modified, delayed, or terminated, a new treatment protocol is generated (perform an adjusted response)); and [0056] (e.g. object tracking system 140 includes an optical recognition distributed sensor network that determines treatment plan compliance data based on continuously tracking an overall physical location of the object relative to a treatment work-surface locality (sensor data for determining treatment plan compliance data)), wherein the motivation to modify Nawana would be to produce a compliant procedure.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-20 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE E BANIS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792